
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.54



SENIOR VICE PRESIDENT OF OPERATIONS 2002 INCENTIVE
PLAN


PURPOSE:    To reward the Senior Vice President of Operations for achievement of
planned sales and planned controllable operating profit, less regional and
operations department overhead costs.

PLAN YEAR:    The plan begins December 31, 2001 and ends on December 29, 2002.

INCENTIVE PAY:    The incentive pay pool is equal to a percentage of the
Regional Managers' incentive payout, a percent of salary for achievement of
minimum sales objectives, and a percent of salary for achievement of minimum
controllable operating profit less regional and operations department overhead
costs. See attached schedule.

ELIGIBILITY:    Employed by Fresh Choice on the date incentive checks are
calculated.

BUDGET CHANGES DURING THE YEAR:    In the following situations, budgets may be
revised to reflect the increased sales potential/change from which incentive pay
is calculated: 1) the timing of remodels versus budget (completion dates as well
as which stores are actually remodeled); and 2) adding new stores or closing
existing stores.

Plan Intent:    The Company retains the discretion to revise or cancel the
program at any time with or without notice.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.54



SENIOR VICE PRESIDENT OF OPERATIONS 2002 INCENTIVE PLAN
